UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                    No. 20-3267
                                  _______________

                               JEFFREY MARSALIS,
                                                       Appellant

                                          v.

               PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
                    DISTRICT ATTORNEY PHILADELPHIA;
                   ATTORNEY GENERAL PENNSYLVANIA.
                             _______________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 2:16-cv-03098)
                    District Judge: Honorable Wendy Beetlestone
                                  _______________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on March 22, 2022

                Before: BIBAS, MATEY, and PHIPPS, Circuit Judges

                                  _______________

                                      ORDER
                                  _______________

   The Opinion of the Court shall be amended to remove Jennifer O. Andress from the
opinion’s counsel listing and add Shoshana D. Silverstein.

   This amendment does not change the date of filing, June 16, 2022.


                                                     ATTEST:

                                                     s/Patricia S. Dodszuweit
                                                     Clerk

DATED: June 24, 2022
kr/cc: Ronald Eisenberg, Esq.
       Michael Wiseman, Esq.
       Matthew Stiegler, Esq.
       Shoshana D. Silverstein, Esq.